No. 81-146
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                             1981


IN THE MATTER OF THE CLASSIFICATION
APPEAL OF T.ED J. SELON, STATE OF
MONTANA, et al.,
                          Petitioner and Appellant,


BOARD OF PERSONNEL APPEALS et al.,
                          Respondents and Respondents.


Appeal from:   District Court of the First Judicial District,
               In and for the County of Lewis and Clark
               Honorable Gordon Bennett, Judge presiding.
Counsel of Record:
    For Appellant:
         J. Michael Young and John Bobinski, De~artmentof
          Administration, Helena, Montana
    For Respondents:

         Barry Hjort, Helena, Montana
         James Gardner, Bd. Personnel Appeals, Helena, Montana


                          Submitted on briefs:    July 2 4 ,   1981
                                      Decided :
                                                       i4
Filed:



                  .
                              Clerk
M r . C h i e f J u s t i c e F r a n k I . H a s w e l l d e l i v e r e d t h e O p i n i o n of    the
Court.

            The S t a t e D e p a r t m e n t o f A d m i n i s t r a t i o n (DOA) b r o u g h t a n

a c t i o n i n t h e D i s t r i c t C o u r t o f L e w i s and C l a r k County s e e k i n g

j u d i c i a l r e v i e w u n d e r t h e Montana A d m i n i s t r a t i v e P r o c e d u r e A c t

(IJIAPA) o f a f i n a l o r d e r o f t h e S t a t e Board o f P e r s o n n e l A p p e a l s

(BPA) e n t e r e d i n a wage and c l a s s i f i c a t i o n a p p e a l f i l e d by Ted J .

Selon.       The D i s t r i c t C o u r t d i s m i s s e d DOA' s p e t i t i o n f o r j u d i c i a l

review f o r l a c k of j u r i s d i c t i o n .        DOA a p p e a l s .

           Ted J. S e l o n was employed by t h e D e p a r t m e n t o f Highways as

a g e n e r a l o f f ice c l e r k ; and i n 1 9 7 6 , b e l i e v i n g he s h o u l d be p a i d

a t a h i g h e r r a t e o f p a y f o r t h e d u t i e s he p e r f o r m e d , he f i l e d a

wage and c l a s s i f i c a t i o n a p p e a l p u r s u a n t to s e c t i o n 2-18-1011,

MCA.      Mr.    S e l o n c h o s e t h e Montana P u b l i c Employees A s s o c i a t i o n

(MPEA) t o r e p r e s e n t him i n t h e a p p e a l .

           S e c t i o n 2-18-1011,         MCA,    p r o v i d e s i n p a r t t h a t an employee

may f i l e a c o m p l a i n t w i t h t h e BPA r e g a r d i n g t h e c l a s s i f i c a t i o n of

h i s p o s i t i o n and be h e a r d u n d e r t h e p r o v i s i o n s of a g r i e v a n c e

p r o c e d u r e t o be p r e s c r i b e d b y t h e BPA.          The BPA h a s p r o m u l g a t e d

a n d a d o p t e d a f o u r - s t e p g r i e v a n c e p r o c e d u r e which is s e t f o r t h i n

A.R.M.      S e c . 24.26.508.

           Mr.    S e l o n l s a p p e a l proceeded t h r o u g h each s t e p of t h e

g r i e v a n c e p r o c e d u r e u n t i l it was e v e n t u a l l y f i l e d w i t h t h e BPA a s

r e q u i r e d i n s t e p f o u r of t h a t p r o c e d u r e .      No a c t i o n w a s t a k e n

b y t h e BPA o n t h e a p p e a l u n t i l t h e f a l l of 1 9 7 9 .

            I n March 1 9 7 9 t h e DOA and MPEA p r e s e n t e d to t h e BPA a

c o n s e n t agreement which provided t h a t i n a l l a p p e a l s w h e r e i n t h e

e m p l o y e e w a s r e p r e s e n t e d b y t h e MPEA t h e p a r t i e s would p r o c e e d

under an a l t e r n a t i v e g r i e v a n c e procedure.              The p u r p o s e o f t h e

a g r e e m e n t w a s t o e x p e d i t e a p p e a l s b e f o r e t h e BPA.

           Mr.    S e l o n l s a p p e a l w a s p r o c e s s e d b y t h e BPA t h a t f a l l

a c c o r d i n g t o t h e terms o f t h e c o n s e n t a g r e e m e n t ; and a s p r o v i d e d

t h e r e i n , t h e BPA a p p o i n t e d a n i n v e s t i g a t o r to i n v e s t i g a t e t h e

c o n t e n t i o n s o f t h e p a r t i e s and r e n d e r a p r e l i m i n a r y d e c i s i o n .     On
November 1 3 , 1 9 7 9 , t h e i n v e s t i g a t o r m a i l e d t o t h e p a r t i e s h i s
p r e l i m i n a r y d e c i s i o n t h a t S e l o n ' s p o s i t i o n s h o u l d be r e c l a s s i f i e d

t o Grade 11.            The DOA r e c e i v e d n o t i c e of h i s d e c i s i o n on
November 1 4 , and on December 5 m a i l e d t o t h e BPA i t s e x c e p t i o n s
to t h a t decision.

            A d i s p u t e a r o s e a s t o w h e t h e r t h e e x c e p t i o n s to t h e p r e l i m i -

n a r y d e c i s i o n were t i m e l y f i l e d by t h e DOA u n d e r t h e terms of t h e

consent agreement.                 By o r d e r d a t e d J a n u a r y 1 0 , 1980 , t h e admi-
n i s t r a t o r o f t h e BPA r u l e d t h a t t h e D O A 8 s e x c e p t i o n s had n o t b e e n

t i m e l y f i l e d and t h a t t h e p r e l i m i n a r y d e c i s i o n of t h e i n v e s t i g a t o r

was t o s t a n d a s t h e f i n a l o r d e r of t h e BPA.                  On J a n u a r y 1 6 t h e
DOA moved t h e BPA t o r e c o n s i d e r i t s o r d e r .                The m o t i o n was d e n i e d

and t h e o r d e r o f J a n u a r y 1 0 became f i n a l .               T h e r e a f t e r , t h e DOA

p e t i t i o n e d t h e D i s t r i c t C o u r t f o r j u d i c i a l r e v i e w of t h e f i n a l
o r d e r u n d e r MAPA.        The D i s t r i c t C o u r t d i s m i s s e d t h e p e t i t i o n f o r

l a c k of j u r i s d i c t i o n .    The DOA a p p e a l s .
            The s o l e i s s u e on a p p e a l i s w h e t h e r t h e ~ i s t r i c tC o u r t had
j u r i s d i c t i o n u n d e r MAPA t o j u d i c i a l l y r e v i e w t h e BPA1s f i n a l

order.

            Under MAPA a p e r s o n who h a s e x h a u s t e d a l l a d m i n i s t r a t i v e
r e m e d i e s is e n t i t l e d t o j u d i c i a l r e v i e w i f he is a g g r i e v e d by a
f i n a l decision i n a contested case.                         S e c t i o n 2 - 4 - 7 0 2 ( l ) ( a ) , MCA.
            A " c o n t e s t e d c a s e " is d e f i n e d     i n s e c t i o n 2-4-102(4)         ,   MCA,

a s follows:           " ' C o n t e s t e d case1 means any p r o c e e d i n g , b e f o r e a n
a g e n c y i n which a d e t e r m i n a t i o n of l e g a l r i g h t s , d u t i e s , o r p r i -
v i l e g e s o f a p a r t y is r e q u i r e d by l a w to be made a f t e r - o p p o r -
                                                                               an
t u n i t y f o r h e a r i n g . " (Emphasis added. )
            The f i n a l o r d e r of t h e BPA was n o t a f i n a l o r d e r i n a con-
t e s t e d case.        I t was n o t a d e t e r m i n a t i o n made a f t e r a n o p p o r -

t u n i t y for a hearing.              The BPA d e t e r m i n e d t h a t t h e D O A ' s e x c e p -
t i o n s t o t h e i n v e s t i g a t o r l s p r e l i m i n a r y d e c i s i o n were u n t i m e l y

f i l e d ; t h e r e f o r e , t h e DOA was n o t e n t i t l e d to a h e a r i n g u n d e r
t h e terms o f t h e a g r e e m e n t which p r o v i d e d t h a t any h e a r i n g would be
l i m i t e d i n scope t o the i s s u e s presented i n the f i l e d e x c e p t i o n s .

           J u d i c i a l r e v i e w u n d e r M P i s a p p r o p r i a t e o n l y when t h e r e h a s
                                                  AA
been an o p p o r t u n i t y f o r a hearing.           T h e r e was no o p p o r t u n i t y f o r
a h e a r i n g i n t h i s case, and t h e D i s t r i c t C o u r t p r o p e r l y d i s m i s s e d
f o r l a c k of j u r i s d i c t i o n t h e DOA's p e t i t i o n f o r j u d i c i a l review.

           Af f irmed   .

                                              Chief J u s t i c e



W e concur: